Citation Nr: 0807395	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  06-11 010	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for a skin disability.



ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel





REMAND

The veteran had active military service from October 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The veteran asserts that he has cancerous skin lesions that 
are the result of his active military service.  Specifically, 
he believes that he developed the lesions from exposure to 
Agent Orange during his service in the Republic of Vietnam.  
The veteran states that he was assigned to a combat action 
platoon for six months.  He maintains that he was in close 
proximity to poisoned vegetation while he was out on patrols.  
Thus, he contends that service connection is warranted for 
skin disabilities due to such exposure.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

Additionally, if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, certain 
diseases associated with such exposure are presumed to be 
service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of the 
disease during service, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.309(e) (2007).  (In this context, the term 
herbicide agent is defined as a chemical in an herbicide used 
in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i) 
(2007).)

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, is presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to the contrary.  
38 C.F.R. § 3.307(a)(6)(iii) (2007).  Service in the Republic 
of Vietnam includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  Id.

Regardless of whether a claimed disability is recognized 
under 38 U.S.C.A. § 1116, a veteran is not precluded from 
presenting evidence that a claimed disability was due to or 
the result of herbicide exposure.  Combee v. Brown, 34 F.3d 
1039, 1044-45 (Fed. Cir. 1994).

The veteran's personnel records reflect service in Vietnam 
during the requisite time period.  Thus, as there is no 
evidence to the contrary, the veteran is presumed to have 
been exposed during such service to an herbicide agent.  
Interestingly, a copy of an October 1991 record concerning 
the veteran's issued medals and awards includes the combat 
action ribbon.  The document was submitted by the veteran 
with his application for benefits.  However, the veteran's 
DD-214 does not document the combat action ribbon among his 
awards.

A review of the post-service medical records reveals that the 
veteran has been diagnosed with various skin disabilities.  
Private treatment records from Christian Hospital in St. 
Louis, Missouri, document diagnoses of actinic keratosis, 
basal cell carcinoma, squamous cell carcinoma, and large cell 
acanthoma.  The records indicate treatment since February 
1992.  The skin disabilities have affected his head, face, 
lip, neck, back, chest, and arms.  No etiology was set forth 
in the records.  The veteran's diagnosed disabilities are not 
among the list of skin disabilities or cancers set forth in 
the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.309(e).

The veteran's service medical records are negative for any 
complaints or symptoms of a skin disability, except for an 
August 1967 record indicating that the veteran injured the 
skin on his hands as the result of abrasions.  Although the 
veteran is not competent to provide an in-service diagnosis 
of a skin disability or link a current skin disability to 
military service, he is competent to report factual matters 
of which he had first hand knowledge, such as the existence 
of skin lesions.  See Washington v. Nicholson, 19 Vet. 
App. 362 (2005).  Because a lesion is a symptom of a skin 
disability that is readily observable to a lay person, the 
veteran's statements are sufficient to establish the 
existence of an in-service injury or disease.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  This is so, 
regardless of whether he is a combat veteran.  Cf. 
38 U.S.C.A. § 1154(b) (West 2002).

The veteran has not yet been provided a VA examination in 
connection with his claim.  VA must provide a medical 
examination when there is:  (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but insufficient 
competent medical evidence on file for the VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002); 38 C.F.R. § 3.159(c)(4)(i) (2007); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).

Although the veteran's skin disabilities are not among those 
listed as presumptively related to the exposure of an 
herbicide agent, the veteran may still substantiate his claim 
on a direct basis.  Here, there is evidence of a current 
disability, an in-service injury disease, and an indication 
the disability may be associated with the veteran's service.  
Therefore, the veteran should be afforded a VA examination in 
order to determine the nature and etiology of the veteran's 
skin disabilities.  A medical nexus opinion is necessary in 
order to determine whether any of his diagnosed skin 
disabilities is related to his active military service, 
particularly to the skin lesions he experienced in service.  
The examination is also necessary to address the possibility 
of post-service onset.  (The Board notes that a September 
2004 private treatment record indicates that the veteran's 
occupation has been in construction labor.)

The Board also notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2007).

In light of the remand, the veteran should be sent an updated 
VCAA letter notifying him of the information and evidence 
necessary to substantiate a claim of service connection for a 
skin disability.  38 C.F.R. § 3.159(b)(1); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In his 
submitted statements, the veteran has recollected that he 
told his brother about the skin lesions shortly after 
returning home from Vietnam and that his brother observed the 
lesions.  The VCAA letter should request the veteran to have 
his brother submit a statement regarding those events.

Finally, given the uncertainty of the record regarding the 
combat action ribbon award, the receipt of such award should 
be confirmed on remand.

Accordingly, this case is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the 
veteran.  The letter should notify the 
veteran of the information and evidence 
necessary to substantiate a claim of 
service connection for a skin disability.  
Notice regarding service connection 
resulting from exposure to herbicide 
agents should be included.  The veteran 
must be told to provide any evidence in 
his possession that pertains to his 
claims.  The letter should also contain 
notice of the manner in which both 
disability ratings and effective dates 
are assigned for awards of disability 
benefits.  See Dingess/Hartman, 19 Vet. 
App. at 473.  Ask the veteran to submit 
evidence pertaining to skin lesions from 
when he returned from Vietnam.  Include a 
request for lay statements, particularly 
from his brother.  The veteran should be 
given a reasonable opportunity to respond 
to the notice, and any additional 
information or evidence received should 
be associated with the claims file.

2.  Confirm that the veteran received the 
combat action ribbon.

3.  Schedule a VA dermatological 
examination to determine the nature and 
etiology of any skin disability.  The 
entire claims file, to include a complete 
copy of this remand, should be made 
available to, and reviewed by, the 
examiner designated to examine the 
veteran.  All necessary tests and studies 
should be conducted.  The examiner should 
take a complete history from the 
veteran's time in service to the present.  
This should include a history of post-
service occupations and sun exposure.  
With respect to any diagnosed skin 
disability (or residual of excised 
cancer), the examiner should provide an 
opinion, consistent with sound medical 
judgment, as to the medical probabilities 
that any skin disability is related to 
exposure to herbicides, such as Agent 
Orange, or in any other way related to 
the veteran's active military service, to 
include his observations regarding in-
service skin lesions.  All examination 
results, along with the complete 
rationale for the opinions provided, to 
include citation to pertinent evidence of 
record and/or medical authority, as 
appropriate, should be set forth.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claim.  See 
38 C.F.R. § 3.655 (2007).)

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, furnish 
the veteran with a supplemental statement 
of the case (SSOC) and afford him an 
opportunity to respond before the record 
is returned to the Board for further 
review.  In addition to service 
connection premised on a presumptive 
basis, the SSOC should address service 
connection on a direct basis.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

